UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-1111



RANDY L. THOMAS,

               Plaintiff - Appellant,

          v.


R. HARCOURT FULTON; JAMES HAMMOND,

               Defendants - Appellees.



                            No. 08-1292



RANDY L. THOMAS,

               Plaintiff - Appellant,

          v.


R. HARCOURT FULTON; JAMES HAMMOND,

               Defendants - Appellees.



                            No. 08-1325



RANDY L. THOMAS,

               Plaintiff - Appellant,

          v.
R. HARCOURT FULTON; JAMES HAMMOND,

                Defendants - Appellees.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-00200-GCM)


Submitted:   June 26, 2008                Decided:   July 22, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se. Sardar Mujeeb Shah-Khan, CITY
ATTORNEY’S OFFICE, Charlotte, North Carolina; Mark Weston Johnson,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

          In these consolidated appeals, Randy L. Thomas appeals

the district court’s orders entered in his action filed pursuant to

42 U.S.C. § 1983 (2000), which (1) granted the motions to dismiss

filed by R. Harcourt Fulton and James Hammond (No. 08-1111);

(2) denied Thomas’ motions filed pursuant to Fed. R. Civ. P. 60(b)

(No. 08-1292); and (3) reimposed a prefiling injunction on remand

(No. 08-1325).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   Thomas v. Fulton, No. 3:07-cv-00200-GCM (W.D.N.C.

Dec. 11, 2007; Feb. 4, 2008; Feb. 13, 2008).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                - 3 -